Lamberton, J.,
This is the third statement of claim that has been filed. The two preceding statements have been stricken off. The statement now before us contains many of the defects in the previous statements and must likewise be stricken off. We wish to give plaintiffs every opportunity to present their case, but this must be done in the manner required by law and by our rules of court. These rules have been flagrantly disobeyed in the three statements filed, and if disobeyed *485again, and if a rule to non pros be taken by defendants, the same will be made absolute. We cannot be forever repeating this same process. Four opportunities to present a claim would seem to be ample.
And now, to wit, February 17, 1936, the rule to strike off the statement of claim is made absolute, and the rule to non pros is discharged without prejudice. Plaintiffs are given leave to file an amended statement of claim within 15 days.